Citation Nr: 1213387	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an eligibility percentage for educational assistance in excess of 70 percent under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).

(The issues of entitlement to a waiver of the recovery of overpayment of VA Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) education benefits in the amounts of $3,000.00, $2,271.49, $2,058.75, and $116.68
and entitlement to service connection for a wart disorder, and increased initial disability ratings for scars of the hands and right wrist, gastroesophageal reflux disease (GERD), and psoriatic arthritis of the hands, entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2011) based upon convalescence from a June 2010 removal of a wart from the Veteran's right third finger and entitlement to an effective date prior to February 8, 2010 for service connection for scars of the left and right hands and right wrist will be the subject of separate decisions of the Board).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from May 13, 2003 to July 17, 2003, from December 31, 2003 to April 1, 2004, from May 13, 2007 to June 20, 2007, from July 8, 2007 to August 11, 2007, and from September 4, 2007 to December 4, 2008.  The Veteran also had service in the Reserve Officer Training Corps (ROTC) from August 23, 2004 to May 13, 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from decisions of the Muskogee, Oklahoma, Department of Veterans' Affairs (VA) Regional Office (RO).  In a July 2009 decision, the RO granted entitlement to education benefits under the Post 9/11 GI Bill at a 60 percent benefit level.  In an October 2009 decision, the RO reduced the Veteran's benefits to 50 percent, but in an October 2009 decision, his benefit level was adjusted to 70 percent.  

In January 2011, the Veteran presented testimony at a hearing before the undersigned.  A transcript of this hearing is part of the record.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was not discharged from a period of qualifying service due to service connected disability.


CONCLUSION OF LAW

The criteria for a rate of payment in excess of 70 percent for educational assistance under Chapter 33, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West Supp. 2011); 38 C.F.R. §§ 21.9505, 21.9640 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim. The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  No further action is necessary under the VCAA because the law, not the evidence is dispositive in regard to this claim.

Analysis

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008. See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for Veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2011) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2011).

The Veteran has been awarded a 70 percent level of educational benefits under the post-9/11 GI bill.  He has contended that he meets the criteria for a 100 percent benefit level.  38 C.F.R. § 21.9640 provides the basis for the amount of benefits a Veteran is to receive, under the post-9/11 GI bill.  Under the regulation, an aggregate level of creditable active duty service after 9/10/01 of at least 18 months but less than 24 months warrants a 70 percent benefit level, at least 24 months but less than 30 months warrants an 80 percent benefit level, and at least 30 months but less than 36 months warrants a 90 percent benefit level.  There are two ways to qualify for a 100 percent benefit level-either by serving an aggregate level of creditable active duty service after 9/10/01 of at least 36 months or by serving an aggregate level of creditable active duty service after 9/10/01 of at least 30 continuous days and being discharged by reason of the service-connected disability.  38 C.F.R. § 21.9640.   

The Veteran has acknowledged that he does not have the level of creditable active duty service to warrant a benefit level higher than 70 percent, contends that he was discharged due to a bilateral hand disability, which eventually became service-connected. 

The record reflects that the Veteran had qualifying service from May 13, 2003 to July 17, 2003 and from December 31, 2003 to April 1, 2004, when called to active duty in the United States Army Reserve, and from May 13, 2007 to June 20, 2007, July 8, 2007 to August 11, 2007, and September 4, 2007 to December 4, 2008, while on active duty in the Commissioned Corps of the Public Health Service.  These have been determined to qualify as active duty under the regulation, and have been considered in the calculations upon which his current 70 percent level of benefits is based.

The Veteran's service from August 24, 2004 to May 13, 2005 was in the ROTC program, and does not qualify as active duty service to be considered in the calculation of the Veteran's benefits under the Post 9/11 GI Bill.  Indeed, at his hearing, the Veteran acknowledged that this service did not qualify to be considered in the calculations for his education benefit level.

Instead, the Veteran argues specifically that he is entitled to a 100 percent level of benefits under the Post 9/11 GI Bill due to the fact that he was discharged from service for a service-connected disability.  

Records do reflect that the Veteran was discharged from his period of service from August 24, 2004 to May 13, 2005 due to arthritis in both hands.  A May 13, 2005 memorandum from the Department of the Army reflects the instructions to disenroll the Veteran from the ROTC program, due to his chronic pain in his hands and wrists, a medical condition which precludes appointment as a commissioned officer.  A May 23, 2005 Order from the Department of the Army shows that the Veteran was discharged from the USAR Control Group (ROTC), and that the type of discharge was uncharacterized, with additional instructions that the Veteran was medically disqualified for retention without further obligation.  A January 2006 order from the Joint Forces Headquarters reflects that the Veteran was discharged from the Army National Guard and as a reserve of the Army, effective May 13, 2005.

The Veteran was granted service-connected for arthritis in his right and left hands in a January 2010 rating decision, effective December 5, 2008, the day after his final discharge from active duty in the Public Health Services.  Because this was not qualifying service for purposes of his education benefit; his discharge from such service cannot serve as the basis for a finding that he is eligible for a rate of education benefits in excess of 70 percent.

In an April 2010 letter, the Veteran contended that he sustained injuries to both hands while in the military service both in the United States Army Reserve and the California Army National Guard, from September 2002 to August 2005.  He contended that these injuries led to the U.S. Army Cadet Command to disqualify him as a cadet in the Simultaneous Membership Program, and to be released from ROTC.  He noted that his discharge was listed as "uncharacterized" and that he did not received the correct character of discharge.  Essentially, the Veteran argues that his character of discharge from his period of service in ROTC should have felt reflected that it was due to his bilateral hand disability, which was later service-connected.  

In a May 2010 letter, the Veteran's representative noted that the Veteran was treated for bilateral hand disability in his earlier periods of active duty.  In his substantive appeal, the Veteran argued that he sustained his bilateral hand disability in service prior to his ROTC service, and that his right and left hand disabilities were aggravated during his ROTC service.  

In a March 2010 letter, a service member contended that the Veteran was discharged from military service in the Unites States Army as a direct result of medical condition in both hands that resulted from his military duties.  He stated that the Veteran's condition were, and remained, service-related.

In a January 2011, the Veteran's private attorney submitted a letter on his behalf.  The attorney noted that he was not representing the Veteran before the Board, but was providing him with legal assistance in connection with his Army Discharge Review Board application, attempting to have the Veteran's discharge from his time in service with the California Army National Guard adjusted to reflect that he was discharged for a medical disability, his bilateral hand arthritis.  

The record does not reflect that the service department has granted the Veteran's application.  While it may be true that the bilateral hand disability developed during active duty, and it is certainly true that such disability is service connected; the current record clearly shows that the Veteran was not discharged from the earlier periods of creditable service because of the hand or other service connected disabilities.

The Veteran's ROTC is not creditable service, and the regulation and statute are clear that the Veteran must be discharged from a creditable period of service for a service-connected disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An eligibility percentage for educational assistance in excess of 70 percent under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


